FILED
                            NOT FOR PUBLICATION                             SEP 29 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SAMGODSON ESSELL,                                No. 10-55819

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01629-UA-
                                                 DUTY
  v.

SHERRI R. CARTER, 2nd Defendant US               MEMORANDUM *
District Court Clerk From 2003-2008; et
al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Central District of California
                 Audrey B. Collins, Chief District Judge, Presiding

                                                          **
                         Submitted September 27, 2011


Before: HAWKINS, SILVERMAN and W. FLETCHER, Circuit Judges.

       Samgodson Essell appeals pro se from the district court's dismissal of his 42

U.S.C. § 1983 action against various United States District Court Clerks. Essel


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
contends that the Court Clerks failed to respond to his letters and failed to file

various motions and appeals in connection with his criminal case.

      We agree with the district court that the alleged actions fall within the scope

of the Clerk of the Court’s duties that are an integral part of the judicial process.

Accordingly, the district court did not err by dismissing the complaint. See Mullis

v. U.S. Bankr. Court, 828 F.2d 1385, 1390 (9th Cir. 1987) (explaining that court

clerks have absolute quasi-judicial immunity from damages for civil rights

violations when they perform tasks that are an integral part of the judicial process).

      AFFIRMED.